DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 05/12/22 have been entered in the case. Claims 1-19 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reinke et al. (US 2011/0124996) in view of Yodfat et al. (US 2011/0106050), Abratwoski et al. (US 8,712,327) and Yodfat et al. (US 2011/0009824).
Regarding claim 1, Reinke discloses a medical device system in Fig. 1 comprising: 
a first medical device (infusion pump 24); 
a second medical device 22a/22b; 
a remote interface 10 in wireless communication with the first medical device 24 and the second medical device 22a/22b; 
as best as understood, the remote interface 10 configured to provide a user interface (e.g. input keys or transmit/receive data) to/for the first medical device 24 and to/for the second medical device 22a/22b; 
wherein the remote interface 10 configured to receive user input 18 through a display screen 82, para [0049] and Figs. 1, 3, 6., 11A-11B.
Note: the remote interface 10 configured to receive user input through a touch screen (as modified by Yodfat’050 below). 
Reinke states in para [0027] that: these user devices (e.g. the user devices comprising a plurality of diabetes devices 20; wherein the diabetes devices 20 include blood glucose measuring device 22a/22b; blood glucose meter 23, insulin pump 24...).  These user devices transmit generated data to the portable device 10 (remote interface 10).  Since the user devices, e.g. insulin pump 24 and the remote interface 10 are communicating to each other; in other words, the remote interface 10 and the first medical device 24 (insulin pump 24) must go through a pairing mode so that the remote interface and the first medical device communicate with each other to pair (for transmitting/receiving data in between the two devices, e.g., the remote interface & the insulin pump).
As best as understood, as seen in Fig. 1, the first medical device 24 and the remote interface 10 communicate to each other, for example: insulin dosage date provided by an insulin pump 24 (the first medical device) being transmitted to the portable device 10 (the remote interface 10), para [0031].  In other words, the first medical device 24 and the remote interface 10 are in pairing mode (or exchange/handshake mode) and both the devices are in communicate to each other; and when not in the pairing mode, the first medical device will communicate solely with the remote interface such as: transmitting/receiving data in between the two devices, e.g. the remote interface and the insulin pump.  
Reinke does not disclose that the remote interface 10 comprising: a touch screen display; (during the pairing mode), the first medical device enters a pairing mode upon receiving a pair request message from the remote interface, a user provides confirmation of the pairing through the remote interface; the remote interface checks that the first medical device confirms the pairing before adding the first medical device to a pairing list; a charging device configured to receive at least the first medical device and the remote interface, wherein the charging device configured to recharge a first medical device battery, and wherein the charging device configured to recharge an interface battery in the remote interface.
a) Modification the user interface includes a touch screen:
Yodfat’050 discloses a remote control unit 1008 comprising: an input means 2030 such as a touch-screen for entering data information, para [0107].
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with providing a touch screen in the remote control, as taught by Yodfat’050, in order to improve input device capable of input date information.
Note: as mentioned above, Reinke discloses that the remote interface 10 configured to receive user input 18 through a display screen 82.  Yodfat’050 discloses that the touch screen provided in the remote interface.  Therefore, Reinke in view of Yodfat’050 discloses that the remote interface configured to receive user input through a touch screen.
b) Modification the user confirmation of the pairing in between the remote interface and the first medical device; the remote interface checks that the first medical device confirms the pairing before adding the first medical device to a pairing list:
Abratowski discloses a communication device system comprising: a remote interface 100; and a first device (e.g. a device is being paired with the remote interface 100, such as: Laura’s computer, Smith’s headset, Jill’s computer, Scott’s phone, as shown in Fig. 11, the first device is equivalent to a first medical device in the claimed invention) having a pairing mode whereby the remote interface 100 and the first device communicate with each other to pair; 
Abratowski discloses the limitation: the first device enters a pairing mode upon receiving a pair request message from the remote interface.  For example: The Fig. 11 shows “Select A New Device to Pair With” 1102, the Fig. 13 shows the messages: “Pairing with PLAT-Lt, Does this number match?”, the Fig. 14 shows “Pairing Complete! Headset connected” on the remote interface 100. In order to confirm of pairing completed on the remote interface device 100, it is implied that the first device must enter a pairing mode in order to pair with the remote interface device 100 (e.g. when the remote interface selects the device to pair in Fig. 11; and paring with PLA-LT device in Fig. 13, so that the message pops up on the screen “Pairing Complete!” in the remote interface device 100, as shown in Fig. 14).
Abratowski discloses the limitation: a user provides confirmation of the pairing through the remote interface 100 (by enter a number passkey 1202 in Fig. 12, or click Yes 1306 in Fig. 13).
Abratowski discloses the limitation: the remote interface checks that the first medical device confirms the pairing before adding the first device to a pairing list.  For example: when the pairing of the two devices has been done, the screen displays “Pairing Complete! Headset connected” 1402 in Fig. 14 to confirm that the first device also completed in pairing, and then adding the first device to a pairing list with the check mark 1404 in Figs. 14-15, col. 9, lines 40-48.
Abratowski discloses the limitation: when not in the pairing mode, the first device will communicate solely with the remote interface.  Note: when the two devices are completed in pairing, at that point, the two devices can share or exchange data. In other words, when not in the pairing mode, the first device will communicate solely with the remote interface.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with obtaining a handshake or pairing in between two devices (e.g. the remote interface and the first medical device) and communicated with each other; an user confirmation of pairing in between the two devices (e.g. the first medical device enters a pairing mode upon receiving a pair request message from the remote interface, a user provides confirmation of the pairing through the remote interface) and the remote interface checks that the first medical device confirms the pairing; the remote interface checks the first computing device (i.e. similar to the first medical device) confirms the pairing before adding the first computing device to a pairing list, as taught by Abratowski, in order to inform or confirm to an user that the two pairing devices have been found successfully in short range wireless function.
c) Modification the medical device system in Reinke comprising: a charging device, as required in the claim 1. 
Yodfat’824 discloses a medical system in Fig. 15 comprising:  a first medical device 10; a remote interface 40; a charging device 30 configured to receive at least the first medical device 10 (a unit 100a/100b is a part of the first medical device 10) and the remote interface 40; wherein the charging device configured to recharge a first medical battery 240 (in Figs. 13a-13b); and wherein the charging device 30 configured to recharge an interface battery (via connectors 3955 & 42 in Fig. 15a).
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with providing a charging device (e.g. wherein the charging device is configured to receive the first medical device and a remote control; wherein the charging device configured to recharge a first medical device battery, and wherein the charging device configured to recharge an interface battery in the remote interface), as taught by Yodfat’824, in order to allow more than one handheld electronic medical devices being recharged battery at same time. 
Regarding claims 2, Reinke discloses that wherein the first medical device 24 is an infusion pump.  
Regarding claim 3, both Yodfat’050 & Yodfat’824 discloses that the first medical device (infusion pump) further comprising at least one disposable portion (needle, cannula or element 2 in Yodfat’050 & Yodfat’824) and at least two reusable portions (1 in Yodfat’050 & 100a/b in Yodfat’824), each of the two reusable portions configured to connect to the at least one disposable portion.  Therefore, a person in skilled in the art recognize that the infusion pump in Yodfat’050 or Yodfat’082 can be used in the medical device system in Reinke. 
Regarding claim 4, Yodfat’824 discloses that wherein the charging device 30 configured to receive at least one of the at least two reusable portions 100a/100b of the first medical device 10.  
Regarding claim 5, wherein the second medical device 22a & 22b is a continuous glucose monitor system comprising at least one transmitter 22a wherein the at least one transmitter 22a in wireless communication with the remote interface, see Fig. 1.  
Regarding claim 6, further comprising a third medical device 23 in wireless communication with the remote interface 10.  
Regarding claims 7-8, wherein the remote interface 10 configured to provide a user interface to the third medical device 23; wherein the third medical device 23 is a blood glucose meter.  The remote interface 10 and third medical device 23 are communicating with each other in both directions via wireless. The blood glucose meter 23 transmits each blood glucose test result date to the remote interface 10, para [0031].  
Regarding claim 9, Reinke discloses that a communication circuit 16 is configured to communicate using wireless communication protocols such as Bluetooth, USB, and/or proprietary wireless communication protocol, para [0026].  Beside the wireless communication protocol listed above, it is well-known in the art that the radio frequency communication is being used in wireless communication for benefits of quick and easy wireless connectivity. 
Regarding claim 10, as mentioned in claim 9 above, wireless communication protocols such as Bluetooth, USB.  It is known that the Bluetooth or USB is a near field communication.  Therefore, the wherein the first medical device 24 and the remote interface 10 are paired by using near field communication.  
Regarding claim 11, Reinke discloses that wherein the remote interface 10 further comprising at least one camera, para [0043].  

Claims 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reinke et al. (US 2011/0124996) in view of Jennewine et al. (US 2009/0171269), Yodfat et al. (US 2011/0106050), Abratwoski et al. (US 8,712,327) and Yodfat et al. (US 2011/0009824).
Regarding claim 12, Reinke discloses a medical device system in Fig. 1 comprising: 
a first medical device (infusion pump 24); 
a second medical device 22a/22b (or 23); 
a remote interface 10 in wireless communication with the first medical device 24 and the second medical device 22a/22b; 
as best as understood, the remote interface 10 configured to provide a user interface (e.g. input keys or transmit/receive data) to/for the first medical device 24 and to/for the second medical device 22a/22b (or 23); 
wherein the remote interface 10 configured to receive user input 18 through a display screen 82, para [0049] and Figs. 1, 3, 6., 11A-11B.
Note: the remote interface 10 configured to receive user input through a touch screen (as modified by Yodfat’050 below). 
Reinke states in para [0027] that: these user devices (e.g. the user devices comprising a plurality of diabetes devices 20; wherein the diabetes devices 20 include blood glucose measuring device 22a/22b; blood glucose meter 23, insulin pump 24...).  These user devices transmit generated data to the portable device 10 (remote interface 10).  Since the user devices, e.g. insulin pump 24 and the remote interface 10 are communicating to each other; in other words, the remote interface 10 and the first medical device 24 (insulin pump 24) must have go through a pairing mode so that the remote interface and the first medical device communicate with each other to pair (for transmitting/receiving data in between the two devices, e.g., the remote interface & the insulin pump).
As best as understood, as seen in Fig. 1, the first medical device 24 and the remote interface 10 communicate to each other, for example: insulin dosage date provided by an insulin pump 24 (the first medical device) being transmitted to the portable device 10 (the remote interface 10), para [0031].  In other words, the first medical device 24 and the remote interface 10 are in pairing mode (exchange/handshakes mode) and both the devices are in communicate to each other; and when not in the pairing mode, the first medical device will communicate solely with the remote interface such as: transmitting/receiving data in between the two devices, e.g. the remote interface and the insulin pump.  
Reinke does not disclose that: 
the second medical device 22a/22b (or 23) in wireless communication with the first medical device; 
the remote interface 10 comprising a touch screen; 
the first medical device enters a pairing mode upon receiving a pair request message from the remote interface, a user provides confirmation of the pairing through the remote interface; the remote interface checks that the first medical device confirms the pairing before adding the first medical device to a pairing list;
a charging device configured to receive at least the first medical device and the remote interface, wherein the charging device configured to recharge a first medical device battery, and wherein the charging device configured to recharge an interface battery in the remote interface.
a) Modification the second medical device in wireless communication with the first medical device:
Jennewine discloses a medical device system comprising: a first medical device 120; a second medical device 110 in wireless communication with the first medical device 120, (para [0021], the analyte monitoring system 110 (the second medical device), the fluid delivery device 120 (the first medical device) configured to communication over a wireless data communication).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with obtaining first and second medical devices being communicated to each other, as taught by Jenewine, for the benefit of exchanging date or information in between the first and second medical devices. 
b) Modification the user interface includes a touch screen:
Yodfat’050 discloses a remote-control unit 1008 comprising: an input means 2030 such as a touch-screen for entering data information, para [0107].
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with providing a touch screen in the remote control, as taught by Yodfat’050, in order to improve input device capable of input date information.
Note: as mentioned above, Reinke discloses that the remote interface 10 configured to receive user input 18 through a display screen 82.  Yodfat’050 discloses that the touch screen provided in the remote interface.  Therefore, Reinke in view of Yodfat’050 discloses that the remote interface configured to receive user input through a touch screen.
c) Modification the user confirmation of the pairing in between the remote interface and the first medical device; the remote interface checks that the first medical device confirms the pairing before adding the first medical device to a pairing list
Abratowski discloses a communication device system comprising: a remote interface 100; and a first device (e.g. a device is being paired with the remote interface 100, such as: Laura’s computer, Smith’s headset, Jill’s computer, Scott’s phone, as shown in Fig. 11, the first device is equivalent to a first medical device in the claimed invention) having a pairing mode whereby the remote interface 100 and the first device communicate with each other to pair; 
Abratowski discloses the limitation: the first device enters a pairing mode upon receiving a pair request message from the remote interface.  For example: The Fig. 11 shows “Select A New Device to Pair With” 1102, the Fig. 13 shows the messages: “Pairing with PLAT-Lt, Does this number match?”, the Fig. 14 shows “Pairing Complete! Headset connected” on the remote interface 100. In order to confirm of pairing completed on the remote interface device 100, it is implied that the first device must enter a pairing mode in order to pair with the remote interface device 100 (e.g. when the remote interface selects the device to pair in Fig. 11; and paring with PLA-LT device in Fig. 13, so that the message pops up on the screen “Pairing Complete!” in the remote interface device 100, as shown in Fig. 14).
Abratowski discloses the limitation: a user provides confirmation of the pairing through the remote interface 100 (by enter a number passkey 1202 in Fig. 12, or click Yes 1306 in Fig. 13.
Abratowski discloses the limitation: the remote interface checks that the first medical device confirms the pairing before adding the first device to a pairing list.  For example: when the pairing of the two devices has been done, the screen displays “Pairing Complete! Headset connected” 1402 in Fig. 14 to confirm that the first device also completed in pairing, and then adding the first device to a pairing list with the check mark 1404 in Figs. 14-15, col. 9, lines 40-48.
Abratowski discloses the limitation: when not in the pairing mode, the first device will communicate solely with the remote interface.  Note: when the two devices are completed in pairing, at that point, the two devices can share or exchange data. In other words, when not in the pairing mode, the first device will communicate solely with the remote interface.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with obtaining a handshake or pairing in between two devices (e.g. the remote interface and the first medical device) and communicated with each other; an user confirmation of pairing in between the two devices (e.g. the first medical device enters a pairing mode upon receiving a pair request message from the remote interface, a user provides confirmation of the pairing through the remote interface) and the remote interface checks that the first medical device confirms the pairing; the remote interface checks the first computing device (i.e. similar to the first medical device) confirms the pairing before adding the first computing device to a pairing list, as taught by Abratowski, in order to inform or confirm to an user that the two pairing devices have been found successfully in short range wireless function.

d) Modification the medical device system in Reinke comprising: a charging device, as required in the claim 12. 
Yodfat’824 discloses a medical system in Fig. 15 comprising:  a first medical device 10; a remote interface 40; a charging device 30 configured to receive at least the first medical device 10 (a unit 100a/100b is a part of the first medical device 10) and the remote interface 40; wherein the charging device configured to recharge a first medical battery 240 (in Figs. 13a-13b); and wherein the charging device 30 configured to recharge an interface battery (via connectors 3955 & 42 in Fig. 15a).
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with providing a charging device (e.g. wherein the charging device is configured to receive the first medical device and a remote control; wherein the charging device configured to recharge a first medical device battery, and wherein the charging device configured to recharge an interface battery in the remote interface), as taught by Yodfat’824, in order to allow more than one handheld electronic medical devices being recharged battery at same time. 
Regarding claims 13, Reinke in view of Jennewine, Yodfat’050, Abratowski and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention. Reinke discloses that wherein the first medical device 24 is an infusion pump.  
Regarding claim 14, Reinke in view of Jennewine, Yodfat’050, Abratowski and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention.  Both Yodfat’050 & Yodfat’824 discloses that the first medical device (infusion pump) further comprising at least one disposable portion (needle, cannula or element 2 in Yodfat’050 & Yodfat’824) and at least two reusable portions (1 in Yodfat’050 & 100a/b in Yodfat’824), each of the two reusable portions configured to connect to the at least one disposable portion.  Therefore, a person in skilled in the art recognize that the infusion pump in Yodfat’050 or Yodfat’082 can be used in the medical device system in Reinke. 
Regarding claim 15, Reinke in view of Jennewine, Yodfat’050, Abratowski and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention. Yodfat’824 discloses that wherein the charging device 30 configured to receive at least one of the at least two reusable portions 100a/100b of the first medical device 10.  
Regarding claim 16, Reinke in view of Jennewine, Yodfat’050, Abratowski and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention. Reinke discloses that wherein the second medical device 22a/22b comprising a continuous glucose monitor system comprising at least one transmitter.  As discussed in the claim 12 above, Jennewine discloses the first and second medical devices is communicating to each other via wireless communication link.  Therefore, Reinke in view of Jennewine discloses that the continuous glucose monitor system comprises the at least one transmitter wherein the at least one transmitter in wireless communication with the first medical device 24.  
Regarding claim 17, Reinke in view of Jennewine, Yodfat’050, Abratowski and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention. Reinke discloses that wherein the second medical device 23 comprising a blood glucose meter; wherein the blood glucose meter communicates with the remote interface via wireless link in both ways.  Therefore, the blood glucose meter 23 comprising at least one transmitter. 
Reinke does not disclose that the blood glucose meter 23 in wireless communication with the first medical device 24 (the infusion pump).  As discussed in the claim 12 above, Jennewine discloses that the analyte monitoring system 100 is in wireless communication with the first medical device 120.  It is well-known in the art that the analyte monitoring system is as a blood glucose meter.  Therefore, Reinke in view of Jennewine discloses that the blood glucose meter 23 in wireless communication with the first medical device 24. 
Regarding claim 18, Reinke in view of Jennewine, Yodfat’050, Abratowski and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention. Reinke discloses that a communication circuit 16 is configured to communicate using wireless communication protocols such as Bluetooth, USB, and/or proprietary wireless communication protocol, para [0026].  It is well-known that the Bluetooth or USB is a near field communication.  Therefore, the wherein the first medical device 24 and the remote interface 10 are paired by using near field communication.  
Regarding claim 19, Reinke in view of Jennewine, Yodfat’050, Byrant, Lee and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention.  As mentioned in claim 12 above, Reinke in view of Jennewine discloses that the first medical device 24 (infusion pump) and the second medical device 22a/b (or 23) are paired.  Jennewine also discloses that a wireless data communication link such as RF communication link, Bluetooth communication link, or any other type of suitable wireless communication connection between two or more electronic devices, para [0021].  It is noted that the RF communication or Bluetooth communication is a near field communication. Therefore, Reinke in view of Jennewine discloses that wherein the first medical device and the second medical device are paired using near field communication.

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reinke et al. (US 2011/0124996) in view of Yodfat et al. (US 2011/0106050), Bryant, Jr et al. (US 2009/0254037), Lee et al. (US 2012/0198353), and Yodfat et al. (US 2011/0009824).
Regarding claim 1, Reinke discloses a medical device system in Fig. 1 comprising: 
a first medical device (infusion pump 24); 
a second medical device 22a/22b; 
a remote interface 10 in wireless communication with the first medical device 24 and the second medical device 22a/22b; 
as best as understood, the remote interface 10 configured to provide a user interface (e.g. input keys or transmit/receive data) to/for the first medical device 24 and to/for the second medical device 22a/22b; 
wherein the remote interface 10 configured to receive user input 18 through a display screen 82, para [0049] and Figs. 1, 3, 6., 11A-11B.
Note: the remote interface 10 configured to receive user input through a touch screen (as modified by Yodfat’050 below). 
Reinke states in para [0027] that: these user devices (e.g. the user devices comprising a plurality of diabetes devices 20; wherein the diabetes devices 20 include blood glucose measuring device 22a/22b; blood glucose meter 23, insulin pump 24...).  These user devices transmit generated data to the portable device 10 (remote interface 10).  Since the user devices, e.g. insulin pump 24 and the remote interface 10 are communicating to each other; in other words, the remote interface 10 and the first medical device 24 (insulin pump 24) must go through a pairing mode so that the remote interface and the first medical device communicate with each other to pair (for transmitting/receiving data in between the two devices, e.g., the remote interface & the insulin pump).
As best as understood, as seen in Fig. 1, the first medical device 24 and the remote interface 10 communicate to each other, for example: insulin dosage date provided by an insulin pump 24 (the first medical device) being transmitted to the portable device 10 (the remote interface 10), para [0031].  In other words, the first medical device 24 and the remote interface 10 are in pairing mode (or exchange/handshake mode) and both the devices are in communicate to each other; and when not in the pairing mode, the first medical device will communicate solely with the remote interface such as: transmitting/receiving data in between the two devices, e.g. the remote interface and the insulin pump.  
Reinke does not disclose that the remote interface 10 comprising: a touch screen display; (during the pairing mode), the first medical device enters a pairing mode upon receiving a pair request message from the remote interface, a user provides confirmation of the pairing through the remote interface; the remote interface checks that the first medical device confirms the pairing before adding the first medical device to a pairing list; a charging device configured to receive at least the first medical device and the remote interface, wherein the charging device configured to recharge a first medical device battery, and wherein the charging device configured to recharge an interface battery in the remote interface.
a) Modification the user interface includes a touch screen:
Yodfat’050 discloses a remote control unit 1008 comprising: an input means 2030 such as a touch-screen for entering data information, para [0107].
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with providing a touch screen in the remote control, as taught by Yodfat’050, in order to improve input device capable of input date information.
Note: as mentioned above, Reinke discloses that the remote interface 10 configured to receive user input 18 through a display screen 82.  Yodfat’050 discloses that the touch screen provided in the remote interface.  Therefore, Reinke in view of Yodfat’050 discloses that the remote interface configured to receive user input through a touch screen.
b) Modification the user confirmation of the pairing in between the remote interface and the first medical device; the remote interface checks that the first medical device confirms the pairing before adding the first medical device to a pairing list:
Bryant discloses a medical device system, in Figs 7A-7F comprising: a first medical device (insulin pump); a remote interface (a controller or companion device, or remote control device, para [0102]); 
wherein the remote interface and the first/pump medical device have a pairing mode whereby the remote interface and first medical device communicate with each other to pair, Figs. 7B-7C & 7E; 
the first medical device enters a pairing mode upon receiving a pair request message from the remote interface, para [0008, 0103].  
Note: i) in the para [0008] states that: the user interface includes a pairing mode for enabling wireless communication between the infusion pump and the controller/user interface device, wherein the user interface requires both the infusion pump and the controller to be in the pairing mode simultaneously.  In addition, as seen in Figs. 7A-7C, the first/pump medical device requests a pairing message to the companion/remote interface device.  In other words, the companion/user interface enters a pairing mode (e.g., on the companion, the user selects “PAIR DEVICE” on the “SET UP” screen, then selects the “Yes” action, para [0104]) upon receiving a pair request message from the first/pump medical device (Fig. 7A, at set up interface “PAIR DEVICE”, and then searching for Companions... at the first/pump medical device). Therefore, a person skilled in the art would recognize that the companion/user interface device also includes same screen as shown in Fig. 7A in the user interface device, e.g. a set up PAIR DEVICE to initiate searching for other companions (such as the first/pump medical device) and the companion/user interface enters a pairing mode (on the companion, the user selects “PAIR DEVICE” on the “SET UP” screen, then selects the “Yes” action, para [0104]), as required in the claimed invention. 
ii) in the para [0103] states that the user interface displays the PUMP searching for Companions screen (where the pump does not include a display, the Companion/user interface will be the only screens during the pairing process.  Thus, similar screens will appear on the Companion only).  In other words, the Companion/user interface device can perform function of initiating of a pair request message to the first/pump medical device.
iii) The Figs. 7A-7B show that the pump includes set up PAIR DEVICE for searching for Companion/user interface device.  A person skilled in the art would recognize that if the two devices are pairing with each other, then the other companion/user interface face would have the same function such as initiating request message of pairing to the paired device, i.e. the pump device. 
Bryant further discloses that a user provides confirmation of the pairing through the remote interface (e.g. Fig. 7E shows that the user provides confirmation (DONE selection) of the pairing through the first/pump medical device.  As discussed in the above, the Companion can be initiated to pair with the first/medical device, Therefore, when the Companion found the Pump, the message (Paired with BBAK087-D0045 & DONE selection, in Fig. 7E) can be displayed on the companion/user interface device.
Bryant also disclose that the remote interface checks that the first medical device confirms the pairing (the Fig. 7E shows that the user interface displays the PUMP: “Paired with Companion Serial #, i.e. BBAK087-D0045” screen on the pump when the pairing has been confirmed on the Companion device, para [0108].  As mentioned in the above, the Companion can be initiated to pair with the first/medical device.  Therefore, a person skilled in the art would recognize that a message “Paired with Companion Serial#, i.e. a serial number of the first/pump medical device on the display screen of Companion’s device, i.e. the remote control.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with obtaining an user confirmation of pairing in between the two devices (e.g. the first medical device enters a pairing mode upon receiving a pair request message from the remote interface, a user provides confirmation of the pairing through the remote interface) and the remote interface checks that the first medical device confirms the pairing, as taught by Bryant, in order to inform or confirm to an user that the two pairing devices have been found successfully. 
Bryant (or Reinke in view of Bryant) does not disclose that the step of adding the first medical device to a pairing list. 
Lee discloses a process/system, in Fig. 5B, for automatically pairing one or more computing devices comprising: an original device (equivalent to a remote interface in the claimed invention) and a first computing device (equivalent to a first medical device in the claimed invention) have a pairing mode, whereby the remote interface and the first computing device communicate with each other to pair, see step 592; the first device enters a pairing mode upon receiving a pair request message from the remote interface (e.g., step 598, (from the original device, i.e. remote control), sending a pairing request to the first computing device).  Lee further discloses that: add the first computing device (similar to the first medical device) to a pairing list (step 599, add the first computing device to a list of paired computing devices).  Note: the term “a list of paired computing devices” in the step 599 is understood that the two devices are confirmed for pairing to each other.  In addition, in order to add the first computing device to a pairing list, the original device (e.g. the remote interface) must go through a step of checking that the first computer device confirms the pairing.  Because without confirming the pairing from the first computer device, there is no reason for the first original device (the remote control) to add the first computing into the list of paired computing devices. Thus, Lee discloses the limitation: the remote interface (the original device) check that the first computing device confirms the pairing before adding the first computing device to the pairing list. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke in view of Bryant with including a step function such as the remote interface checks the first computing device (i.e. similar to the first medical device) confirms the pairing before adding the first computing device to a pairing list, as taught by Lee, in order to use as a filter for determining the one or more target devices.
c) Modification the medical device system in Reinke comprising: a charging device, as required in the claim 1. 
Yodfat’824 discloses a medical system in Fig. 15 comprising:  a first medical device 10; a remote interface 40; a charging device 30 configured to receive at least the first medical device 10 (a unit 100a/100b is a part of the first medical device 10) and the remote interface 40; wherein the charging device configured to recharge a first medical battery 240 (in Figs. 13a-13b); and wherein the charging device 30 configured to recharge an interface battery (via connectors 3955 & 42 in Fig. 15a).
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with providing a charging device (e.g. wherein the charging device is configured to receive the first medical device and a remote control; wherein the charging device configured to recharge a first medical device battery, and wherein the charging device configured to recharge an interface battery in the remote interface), as taught by Yodfat’824, in order to allow more than one handheld electronic medical devices being recharged battery at same time. 
Regarding claims 2, Reinke discloses that wherein the first medical device 24 is an infusion pump.  
Regarding claim 3, both Yodfat’050 & Yodfat’824 discloses that the first medical device (infusion pump) further comprising at least one disposable portion (needle, cannula or element 2 in Yodfat’050 & Yodfat’824) and at least two reusable portions (1 in Yodfat’050 & 100a/b in Yodfat’824), each of the two reusable portions configured to connect to the at least one disposable portion.  Therefore, a person in skilled in the art recognize that the infusion pump in Yodfat’050 or Yodfat’082 can be used in the medical device system in Reinke. 
Regarding claim 4, Yodfat’824 discloses that wherein the charging device 30 configured to receive at least one of the at least two reusable portions 100a/100b of the first medical device 10.  
Regarding claim 5, wherein the second medical device 22a & 22b is a continuous glucose monitor system comprising at least one transmitter 22a wherein the at least one transmitter 22a in wireless communication with the remote interface, see Fig. 1.  
Regarding claim 6, further comprising a third medical device 23 in wireless communication with the remote interface 10.  
Regarding claims 7-8, wherein the remote interface 10 configured to provide a user interface to the third medical device 23; wherein the third medical device 23 is a blood glucose meter.  The remote interface 10 and third medical device 23 are communicating with each other in both directions via wireless. The blood glucose meter 23 transmits each blood glucose test result date to the remote interface 10, para [0031].  
Regarding claim 9, Reinke discloses that a communication circuit 16 is configured to communicate using wireless communication protocols such as Bluetooth, USB, and/or proprietary wireless communication protocol, para [0026].  Beside the wireless communication protocol listed above, it is well-known in the art that the radio frequency communication is being used in wireless communication for benefits of quick and easy wireless connectivity. 
Regarding claim 10, as mentioned in claim 9 above, wireless communication protocols such as Bluetooth, USB.  It is known that the Bluetooth or USB is a near field communication.  Therefore, the wherein the first medical device 24 and the remote interface 10 are paired by using near field communication.  
Regarding claim 11, Reinke discloses that wherein the remote interface 10 further comprising at least one camera, para [0043].  

Claims 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reinke et al. (US 2011/0124996) in view of Jennewine et al. (US 2009/0171269), Yodfat et al. (US 2011/0106050), Bryant, Jr et al. (US 2009/0254037), Lee et al. (US 2012/0198353) and Yodfat et al. (US 2011/0009824).
Regarding claim 12, Reinke discloses a medical device system in Fig. 1 comprising: 
a first medical device (infusion pump 24); 
a second medical device 22a/22b (or 23); 
a remote interface 10 in wireless communication with the first medical device 24 and the second medical device 22a/22b; 
as best as understood, the remote interface 10 configured to provide a user interface (e.g. input keys or transmit/receive data) to/for the first medical device 24 and to/for the second medical device 22a/22b (or 23); 
wherein the remote interface 10 configured to receive user input 18 through a display screen 82, para [0049] and Figs. 1, 3, 6., 11A-11B.
Note: the remote interface 10 configured to receive user input through a touch screen (as modified by Yodfat’050 below). 
Reinke states in para [0027] that: these user devices (e.g. the user devices comprising a plurality of diabetes devices 20; wherein the diabetes devices 20 include blood glucose measuring device 22a/22b; blood glucose meter 23, insulin pump 24...).  These user devices transmit generated data to the portable device 10 (remote interface 10).  Since the user devices, e.g. insulin pump 24 and the remote interface 10 are communicating to each other; in other words, the remote interface 10 and the first medical device 24 (insulin pump 24) must have go through a pairing mode so that the remote interface and the first medical device communicate with each other to pair (for transmitting/receiving data in between the two devices, e.g., the remote interface & the insulin pump).
As best as understood, as seen in Fig. 1, the first medical device 24 and the remote interface 10 communicate to each other, for example: insulin dosage date provided by an insulin pump 24 (the first medical device) being transmitted to the portable device 10 (the remote interface 10), para [0031].  In other words, the first medical device 24 and the remote interface 10 are in pairing mode (exchange/handshakes mode) and both the devices are in communicate to each other; and when not in the pairing mode, the first medical device will communicate solely with the remote interface such as: transmitting/receiving data in between the two devices, e.g. the remote interface and the insulin pump.  
Reinke does not disclose that: 
the second medical device 22a/22b (or 23) in wireless communication with the first medical device; 
the remote interface 10 comprising a touch screen; 
the first medical device enters a pairing mode upon receiving a pair request message from the remote interface, a user provides confirmation of the pairing through the remote interface; the remote interface checks that the first medical device confirms the pairing before adding the first medical device to a pairing list;
a charging device configured to receive at least the first medical device and the remote interface, wherein the charging device configured to recharge a first medical device battery, and wherein the charging device configured to recharge an interface battery in the remote interface.
a) Modification the second medical device in wireless communication with the first medical device:
Jennewine discloses a medical device system comprising: a first medical device 120; a second medical device 110 in wireless communication with the first medical device 120, (para [0021], the analyte monitoring system 110 (the second medical device), the fluid delivery device 120 (the first medical device) configured to communication over a wireless data communication).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with obtaining first and second medical devices being communicated to each other, as taught by Jenewine, for the benefit of exchanging date or information in between the first and second medical devices. 
b) Modification the user interface includes a touch screen:
Yodfat’050 discloses a remote-control unit 1008 comprising: an input means 2030 such as a touch-screen for entering data information, para [0107].
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with providing a touch screen in the remote control, as taught by Yodfat’050, in order to improve input device capable of input date information.
Note: as mentioned above, Reinke discloses that the remote interface 10 configured to receive user input 18 through a display screen 82.  Yodfat’050 discloses that the touch screen provided in the remote interface.  Therefore, Reinke in view of Yodfat’050 discloses that the remote interface configured to receive user input through a touch screen.
c) Modification the user confirmation of the pairing in between the remote interface and the first medical device; the remote interface checks that the first medical device confirms the pairing before adding the first medical device to a pairing list
Bryant discloses a medical device system, in Figs 7A-7F comprising: a first medical device (insulin pump); a remote interface (a controller or companion device, or a remote-control device, para [0102]); wherein the remote interface and the first/pump medical device have a pairing mode whereby the remote interface and first medical device communicate with each other to pair, Fig. 7B; 
The first medical device enters a pairing mode upon receiving a pair request message from the remote interface, para [0008, 0103].  
Note: i) in the para [0008] states that: the user interface includes a pairing mode for enabling wireless communication between the infusion pump and the controller/user interface device, wherein the user interface requires both the infusion pump and the controller to be in the pairing mode simultaneously.  In addition, as seen in Figs. 7A-7C, the first/pump medical device requests a pairing message to the companion/remote interface device.  In other words, the companion/user interface enters a pairing mode (e.g., on the companion, the user selects “PAIR DEVICE” on the “SET UP” screen, then selects the “Yes” action, para [0104]) upon receiving a pair request message from the first/pump medical device (Fig. 7A, at set up interface “PAIR DEVICE”, and then searching for Companions... at the first/pump medical device). Therefore, a person skilled in the art would recognize that the companion/user interface device also includes same screen as shown in Fig. 7A in the user interface device, e.g. a set up PAIR DEVICE to initiate searching for other companions (such as the first/pump medical device) and the companion/user interface enters a pairing mode (on the companion, the user selects “PAIR DEVICE” on the “SET UP” screen, then selects the “Yes” action, para [0104]), as required in the claimed invention. 
ii) in the para [0103] states that the user interface displays the PUMP searching for Companions screen (where the pump does not include a display, the Companion/user interface will be the only screens during the pairing process.  Thus, similar screens will appear on the Companion only).  In other words, the Companion/user interface device can perform function of initiating of a pair request message to the first/pump medical device.
iii) The Figs. 7A-7B show that the pump includes set up PAIR DEVICE for searching for Companion/user interface device.  A person skilled in the art would recognize that if the two devices are pairing with each other, then the other companion/user interface face would have the same function such as initiating request message of pairing to the paired device, i.e. the pump device. 
Bryant further discloses that a user provides confirmation of the pairing through the remote interface (e.g. Fig. 7E shows that the user provides confirmation (DONE selection) of the pairing through the first/pump medical device.  As discussed in the above, the Companion can be initiated to pair with the first/medical device, Therefore, when the Companion found the Pump, the message (Paired with BBAK087-D0045 & DONE selection, in Fig. 7E) can be displayed on the companion/user interface device.
Bryant also disclose that the remote interface checks that the first medical device confirms the pairing (the Fig. 7E shows that the user interface displays the PUMP: “Paired with Companion Serial #, i.e. BBAK087-D0045” screen on the pump when the pairing has been confirmed on the Companion device, para [0108].  As mentioned in the above, the Companion can be initiated to pair with the first/medical device.  Therefore, a person skilled in the art would recognize that a message “Paired with Companion Serial#, i.e. a serial number of the first/pump medical device on the display screen of Companion’s device, i.e. the remote control.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with obtaining an user confirmation of pairing in between the two devices (e.g. the first medical device enters a pairing mode upon receiving a pair request message from the remote interface, a user provides confirmation of the pairing through the remote interface) and the remote interface checks that the first medical device confirms the pairing, as taught by Bryant, in order to inform or confirm to an user that the two pairing devices have been found successfully. 
Bryant (or Reinke in view of Bryant) does not disclose that the step of adding the first medical device to a pairing list. 
Lee discloses a process/system, in Fig. 5B, for automatically pairing one or more computing devices comprising: an original device (equivalent to a remote interface in the claimed invention) and a first computing device (equivalent to a first medical device in the claimed invention) have a pairing mode, whereby the remote interface and the first computing device communicate with each other to pair, see step 592; the first device enters a pairing mode upon receiving a pair request message from the remote interface (e.g., step 598, (from the original device, i.e. remote control), sending a pairing request to the first computing device).  Lee further discloses that: add the first computing device (similar to the first medical device) to a pairing list (step 599, add the first computing device to a list of paired computing devices). Note: the term “a list of paired computing devices” in the step 599 is understood that the two devices are confirmed for pairing to each other.  In addition, in order to add the first computing device to a pairing list, the original device (e.g. the remote interface) must go through a step of checking that the first computer device confirms the pairing.  Because without confirming the pairing from the first computer device, there is no reason for the first original device (the remote control) to add the first computing into the list of paired computing devices. Thus, Lee discloses the limitation: the remote interface (the original device) check that the first computing device confirms the pairing before adding the first computing device to the pairing list. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke in view of Bryant with including a step function such as the remote interface checks the first computing device (i.e. similar to the first medical device) confirms the pairing before adding the first computing device to a pairing list, as taught by Lee, in order to use as a filter for determining the one or more target devices.

d) Modification the medical device system in Reinke comprising: a charging device, as required in the claim 12. 
Yodfat’824 discloses a medical system in Fig. 15 comprising:  a first medical device 10; a remote interface 40; a charging device 30 configured to receive at least the first medical device 10 (a unit 100a/100b is a part of the first medical device 10) and the remote interface 40; wherein the charging device configured to recharge a first medical battery 240 (in Figs. 13a-13b); and wherein the charging device 30 configured to recharge an interface battery (via connectors 3955 & 42 in Fig. 15a).
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with providing a charging device (e.g. wherein the charging device is configured to receive the first medical device and a remote control; wherein the charging device configured to recharge a first medical device battery, and wherein the charging device configured to recharge an interface battery in the remote interface), as taught by Yodfat’824, in order to allow more than one handheld electronic medical devices being recharged battery at same time. 
Regarding claims 13, Reinke in view of Jennewine, Yodfat’050, Byrant, Lee and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention. Reinke discloses that wherein the first medical device 24 is an infusion pump.  
Regarding claim 14, Reinke in view of Jennewine, Yodfat’050, Byrant, Lee and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention.  Both Yodfat’050 & Yodfat’824 discloses that the first medical device (infusion pump) further comprising at least one disposable portion (needle, cannula or element 2 in Yodfat’050 & Yodfat’824) and at least two reusable portions (1 in Yodfat’050 & 100a/b in Yodfat’824), each of the two reusable portions configured to connect to the at least one disposable portion.  Therefore, a person in skilled in the art recognize that the infusion pump in Yodfat’050 or Yodfat’082 can be used in the medical device system in Reinke. 
Regarding claim 15, Reinke in view of Jennewine, Yodfat’050, Byrant, Lee and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention. Yodfat’824 discloses that wherein the charging device 30 configured to receive at least one of the at least two reusable portions 100a/100b of the first medical device 10.  
Regarding claim 16, Reinke in view of Jennewine, Yodfat’050, Byrant, Lee and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention. Reinke discloses that wherein the second medical device 22a/22b comprising a continuous glucose monitor system comprising at least one transmitter.  As discussed in the claim 12 above, Jennewine discloses the first and second medical devices is communicating to each other via wireless communication link.  Therefore, Reinke in view of Jennewine discloses that the continuous glucose monitor system comprises the at least one transmitter wherein the at least one transmitter in wireless communication with the first medical device 24.  
Regarding claim 17, Reinke in view of Jennewine, Yodfat’050, Byrant. Lee and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention. Reinke discloses that wherein the second medical device 23 comprising a blood glucose meter; wherein the blood glucose meter communicates with the remote interface via wireless link in both ways.  Therefore, the blood glucose meter 23 comprising at least one transmitter. 
Reinke does not disclose that the blood glucose meter 23 in wireless communication with the first medical device 24 (the infusion pump).  As discussed in the claim 12 above, Jennewine discloses that the analyte monitoring system 100 is in wireless communication with the first medical device 120.  It is well-known in the art that the analyte monitoring system is as a blood glucose meter.  Therefore, Reinke in view of Jennewine discloses that the blood glucose meter 23 in wireless communication with the first medical device 24. 
Regarding claim 18, Reinke in view of Jennewine, Yodfat’050, Byrant, Lee and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention. Reinke discloses that a communication circuit 16 is configured to communicate using wireless communication protocols such as Bluetooth, USB, and/or proprietary wireless communication protocol, para [0026].  It is well-known that the Bluetooth or USB is a near field communication.  Therefore, the wherein the first medical device 24 and the remote interface 10 are paired by using near field communication.  
Regarding claim 19, Reinke in view of Jennewine, Yodfat’050, Byrant, Lee and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention.  As mentioned in claim 12 above, Reinke in view of Jennewine discloses that the first medical device 24 (infusion pump) and the second medical device 22a/b (or 23) are paired.  Jennewine also discloses that a wireless data communication link such as RF communication link, Bluetooth communication link, or any other type of suitable wireless communication connection between two or more electronic devices, para [0021].  It is noted that the RF communication or Bluetooth communication is a near field communication. Therefore, Reinke in view of Jennewine discloses that wherein the first medical device and the second medical device are paired using near field communication.

Response to Arguments
Applicant's arguments filed 08/10/22 have been fully considered but they are not persuasive. 
Applicant’s arguments, see pages 7-8 of the Remarks, filed 08/10/22, with respect to the rejection(s) of claim(s) 1-19 under 103 rejection (Reinke in view of Yodfat’050, Bryant and Yodfat’824; Reinke in view of Jennewine, Yodfat’050, Bryant and Yodfat’824) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection has been made.  Please see the rejection above for more details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783